Citation Nr: 0104150	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
laceration scar, right middle leg, antero-medial aspect.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This case arises from a June 1999 rating decision of the 
Chicago, Illinois RO.


REMAND

The veteran's October 1999 substantive appeal (VA Form 9) 
includes a request for a hearing before a traveling Member of 
the Board at the RO.  The veteran's claims presently on 
appeal are accordingly remanded to the RO so that he may be 
scheduled for the requested Travel Board hearing.  

In a September 1999 statement from the veteran, he disagreed 
with the denial of service connection for "shoulder problems 
(tendonitis)", indicating that he was appealing the denial.  
A June 1999 rating decision had denied service connection for 
right supraspinous tendonitis (claimed as shoulder condition) 
and history of left supraspinous tendonitis (claimed as 
shoulder condition).  The Board construes the veteran's 
September 1999 statement as a notice of disagreement. To 
date, there is no evidence that the appellant has been 
furnished a statement of the case on this matter.  As the 
filing of a notice of disagreement places a claim in 
appellate status, the United States Court of Appeals for 
Veterans Claims has held that the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand. See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Godfrey v. Brown, 5 Vet. App. 127, 132 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case (SOC) on the issues of service 
connection for right supraspinous 
tendonitis (claimed as shoulder 
condition) and history of left 
supraspinous tendonitis (claimed as 
shoulder condition).  The SOC should 
thoroughly discuss all evidence. The SOC 
should include citation to all pertinent 
law and regulations. There should also be 
included with this document information 
concerning the need to file a substantive 
appeal to these issues if the Board is to 
address them. A VA Form 9 should be 
provided for the veteran's use. The 
veteran must be informed that he must 
file a substantive appeal to the SOC if 
he wishes the Board to consider the 
issues addressed therein.

2.  The RO should appropriately schedule 
the veteran for a hearing before a 
traveling Member of the Board, sitting at 
the RO.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


